     Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 1 of 8. PageID #: 1028




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 BARRIO BROS., LLC, et al.,                        CASE NO. 1:18-CV-02052

                                Plaintiffs,
                 -vs-                              JUDGE PAMELA A. BARKER


 REVOLUCION, LLC, et al.,
                                                   MEMORANDUM OF OPINION AND
                                Defendants.        ORDER


         Currently pending are the Objections of Defendants Revolucion, LLC, Revolucion Holdings,

Inc., Cassyck, LLC, Joseph Kahn, Condado Tacos 1, 2, 4, 5, 6, 7, 8, LLCs, Jonathan D. Adams, and

Thomas J. DeSantis (collectively, “Condado”) (Doc. No. 95) to Magistrate Judge William H.

Baughman, Jr.’s Report and Recommendation dated November 30, 2020, recommending that the

Court grant in part and deny in part the Motion to Compel by Plaintiffs Barrio Bros., LLC, Justin

Hughes, LLC, Tres Amigos Lakewood, LLC, Thomas Leneghan, and Sean Fairbairn (collectively,

“Barrio”). (Doc. No. 84.) For the following reasons, Condado’s Objections are overruled.

I.       Background

         The Magistrate Judge set forth the relevant facts surrounding the underlying litigation in his

November 30, 2020 Report and Recommendation (“R&R”). (See Doc. No. 94, PageID# 999-1001.)

Relevant to the instant Objections, a discovery dispute arose between Barrio and Condado, in which

Barrio sought to compel production of documents consummating Condado’s sale of one or more of

its entities to Beekman Group LLC (“Beekman”), a third-party private equity group. (Doc. No. 85,

PageID# 951.)      Barrio also sought all “discussions, correspondence, presentations, and other

information” Condado provided to Beekman regarding the sale. (Id.) Condado opposed Barrio’s
    Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 2 of 8. PageID #: 1029




Motion to Compel, arguing that the sale documents and related discussions were irrelevant to Barrio’s

claimed damages and also that Barrio had objected to producing its own relevant, highly sensitive

financial information to Condado. (Doc. No. 86, PageID# 956-60.)

        Magistrate Judge Baughman granted in part and denied in part Barrio’s Motion to Compel.

(Doc. No. 94, PageID# 1004-05.) The Magistrate Judge denied Barrio’s Motion to the extent that

Barrio sought “all discussions, correspondence, presentations, and other information” that Condado

provided to Beekman in conjunction with the sale. 1 (Id. at PageID# 1005.) However, he granted

Barrio’s Motion to the extent that Barrio sought to compel the production of Condado’s sale

documents. (Id. at PageID# 1003-04.)

        Magistrate Judge Baughman concluded that, under Fed. R. Civ. P. 26(b)’s broad scope of

discovery, the sales documents ought to be produced. (Id. at PageID# 1001-04.) According to the

Magistrate Judge, while Condado made “a good point” that its valuation as an ongoing business

enterprise has no relevance to Barrio’s damages, Condado did not entirely address “the broad legal

standard applicable to discovery or some of the ways businesses can be valued by potential equity

partners.” (Id. at PageID# 1001-02.) The Magistrate Judge wrote that the “long-standing test under

Fed. R. Civ. P. 26(b) for permissible discovery is whether the request is reasonably calculated to lead

to the discovery of admissible evidence.” (Id. at PageID# 1002.) However, he also acknowledged

that “some aspects of this rule have changed in the meantime.” (Id.) He noted that, as of December

2015, an amendment to Fed. R. Civ. P. 26(b)(1) narrowed the broad sweep of permissible discovery


1
  Neither Condado nor Barrio object to Magistrate Judge Baughman’s recommendation that the Court should not compel
production of Barrio’s second category of documents, “discussions, correspondence, presentations, and other
information” sent from Condado to Beekman with respect to the sale. Accordingly, the Court adopts Magistrate Judge
Baughman’s Recommendation that Barrio’s Motion to Compel should be denied to the extent Barrio seeks production of
any “discussions, correspondence, presentations, and other information” regarding the sale from Condado to Beekman
Group LLC.
                                                        2
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 3 of 8. PageID #: 1030




to only allow discovery regarding “nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” (Id., quoting Kesterson v. Kent State Univ., No.

5:16-cv-298, 2018 WL 2129610, at *3 (N.D. Ohio May 8, 2018).)

       Magistrate Judge Baughman concluded that “[u]nder the current standard, it is possible—

probably likely—that Condado’s new equity partner negotiated a price for its ownership share based

in part on the characteristics of Condado’s business model.” (Id. at PageID# 1003.) He was

persuaded by Barrio’s argument that Condado’s sale price may have reflected certain tangible (e.g.,

menus, recipes, and décor) and intangible components (e.g., restaurant ambiance) that Barrio alleges

Condado stole from Barrio. (Id.) Magistrate Judge Baughman then summarized his conclusion that

the sale documents should be produced in the following paragraph:

       Nevertheless, the standard I must follow is not whether the request will lead to
       discovery of admissible evidence but rather whether the request is reasonably
       calculated to lead to the discovery of admissible evidence. I conclude that Barrio’s
       request for the “definitive documents consummating the Sale between Defendants and
       the Beekman Group, LLC” is reasonably calculated and in fact could lead to the
       discovery of admissible evidence. These documents are proportional to the needs of
       the case and relevant to Barrio’s claims, even if they prove not to support those claims.
       I also conclude that production of these documents would not place an undue burden
       on Condado, especially if, as I recommend, Condado is required to produce these
       documents subject to the protective order in this case.

(Id. at PageID# 1003-04.)

       On December 14, 2020, Condado filed its Objections to the R&R, to which Barrio responded

on December 28, 2020. (Doc. Nos. 95, 96.) On January 5, 2021, Condado filed a Reply in Support

of its Objections. (Doc. No. 97.) Thus, Condado’s Objections are ripe and ready for review.

II.    Legal Standard

       When a party objects to a magistrate judge’s order regarding a non-dispositive matter, the

district judge must “modify or set aside any part of the order that is clearly erroneous or is contrary

                                                  3
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 4 of 8. PageID #: 1031




to law.” Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); LR 72.3(a). “The ‘clearly erroneous’

standard applies to the magistrate judge’s findings of fact.” Diorio v. TMI Hosp., No. 4:15-cv-1710,

2017 WL 1399869, at *1 (N.D. Ohio Apr. 19, 2017). Under this standard, “[a] finding is clearly

erroneous when the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” JGR, Inc. v. Thomasville Furniture Indus., Inc., No. 1:96-CV-

01780, 2006 WL 456479, at *1 (N.D. Ohio Feb. 24, 2006) (quoting Heights Cmty. Cong. v. Hilltop

Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985)). “A court may not overturn a ruling just because, if

it were the original fact-finder, it would have decided the evidence differently. If there are two

plausible views of a matter, then a decision cannot be ‘clearly erroneous.’” Burghardt v. Ryan, No.

5:19-cv-325, 2020 WL 4350049, at *2 (N.D. Ohio July 29, 2020) (quoting Anderson v. City of

Bessemer City, N.C., 470 U.S. 564, 573-74 (1985)).

       On the other hand, a “magistrate judge’s legal conclusions are reviewed under the ‘contrary

to law’ standard.” Diorio, 2017 WL 1399869, at *1. The “contrary to law” standard is the “same

standard the Sixth Circuit uses to review district court evidentiary rulings on questions of law,” which

is an “abuse of discretion” standard. JGR, Inc., 2006 WL 456479, at *1. An abuse of discretion

occurs when “a court improperly applies the law or uses an erroneous legal standard.” Id. (citations

and internal quotations omitted). “Although legal authority may support an objection, the critical

inquiry is whether there is legal authority that supports the magistrate’s conclusion, in which case

there is no abuse of discretion.” Diorio, 2017 WL 1399869, at *2 (quoting Sherrod v. Enigma

Software Grp. USA, LLC, No. 2:13-CV-36, 2014 WL 309948, at *2 (S.D. Ohio Jan. 28, 2014)).

Indeed, “[t]hat reasonable minds may differ on the wisdom of a legal conclusion does not mean it is

clearly erroneous or contrary to law.” Id.


                                                   4
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 5 of 8. PageID #: 1032




III.   Analysis

       Condado objects to the Magistrate Judge’s recommendation that the Court grant Barrio’s

Motion to Compel to the extent that it seeks the sale documents between Condado and Beekman,

which is a non-dispositive matter. Thus, the Court considers Condado’s objections under the clearly

erroneous or contrary to law standard, set forth above. For the following reasons, the Court overrules

Condado’s Objections to the Magistrate Judge’s R&R.

       Condado’s primary objection is that Magistrate Judge Baughman incorrectly applied the old

standard for discoverability—whether a request is reasonably calculated to lead to discovery of

admissible evidence—which led him to incorrectly conclude that the sales documents are relevant.

(Doc. No. 95, PageID# 1008-10.) Condado argues that the R&R does not analyze whether the

documents are relevant, the current standard under Fed. R. Civ. P. 26(b)(1), but instead assumes that

the documents “could be” relevant. (Id.) Condado contends that this is “something akin to whether

they are ‘reasonably calculated’ to be relevant.” (Id. at PageID# 1009-10.) Condado argues that the

correct standard is narrower and that the sales documents do not fall under this narrower standard

because they do not contain the type of valuation or analysis that the R&R suggests they might. (Id.

at PageID# 1010; see also Doc. No. 95-1.) In response, Barrio naturally contends that the Magistrate

Judge applied the correct standard and that the sales documents are indeed relevant, proportional to

the needs of the case, and would not place an undue burden on Condado. (Doc. No. 96, PageID#

1017.) In its Reply, Condado argues that Barrio’s justification for producing the sales documents is

based on a flawed premise because Condado’s valuation is not related to Barrio’s damage claims.

(Doc. No. 97, PageID# 1023.)




                                                  5
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 6 of 8. PageID #: 1033




       After considering Condado’s arguments, the Court concludes that the Magistrate Judge

applied the correct standard in his finding that the sales documents are relevant and therefore subject

to discovery. The Court acknowledges that the Magistrate Judge, in setting out his conclusion on

relevance, indeed referenced the previous standard when he wrote that he must examine “whether the

request is reasonably calculated to lead to the discovery of admissible evidence.” (Doc. No. 94,

PageID# 1003-04.) However, the Magistrate Judge concludes in the same paragraph that the sale

documents are “proportional to the needs of the case and relevant to Barrio’s claims, even if they

prove not to support those claims.” (Id., emphasis added.) This is the correct standard under Fed. R.

Civ. P 26(b)(1). See Jones v. Johnson, 801 Fed. App’x. 338, 351 (6th Cir. 2020) (Readler, J.

concurring) (noting that the standard under Fed. R. Civ. P. 26(b)(1) was amended from “reasonably

calculated to lead to the discovery of admissible evidence,” to focus on the touchstones of relevance

and proportionality). Moreover, the Magistrate Judge clearly set forth the correct standard and briefly

discussed the December 2015 amendment that narrowed Fed. R. Civ. P. 26(b)(1)’s scope of

discovery. (Doc. No. 94, PageID# 1002-03.) Thus, the Court concludes the Magistrate Judge applied

the correct legal standard and declines to set aside the R&R as “contrary to law.”

       Even assuming arguendo that the Magistrate Judge applied the previous standard, the Court

would nevertheless conclude that the sales documents are subject to discovery because they are

relevant to Barrio’s claims. In December 2015, Fed. R. Civ. P. 26(b)(1) narrowed the scope of

discovery to material that is “relevant to any party’s claim or defense and proportional to the needs

of the case.” Thus, Barrio’s requested discovery must be relevant to one of its claims. See Kesterson,

2018 WL 2129610, at *3. “Relevance for discovery purposes is extremely broad.” Trimbur v.

Norfolk Southern Corp., No. 2:13-cv-0160, 2015 WL 235219, at *2 (S.D. Ohio Jan. 16, 2015) (citing


                                                  6
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 7 of 8. PageID #: 1034




Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir.1998)). The term “relevant” has been

“construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). Under this broad

standard, the Court concludes that the sales documents are relevant to Barrio’s claims.

       Barrio argues the terms of Condado’s sale to Beekman are relevant to Barrio’s damages claims

because Condado sold to Beekman one or more Condado entities that allegedly duplicated Barrio’s

business model. (Doc. No. 85, PageID# 950-52.) Thus, Barrio argues, Condado profited from its

sale of the allegedly stolen Barrio brand to Beekman. (Id.) Whether this is a meritorious damages

theory remains to be seen and the Court acknowledges that Condado argues vehemently it is not.

(Doc. No. 86, PageID# 956-59.) However, at this juncture, the question is not whether Barrio’s

damages theory is meritorious, or even if any evidence derived from the sales documents is

admissible. The question is whether the sales documents are relevant to Barrio’s damages. The Court

concludes that they are. The Court agrees with the Magistrate Judge’s point that Condado’s valuation

must be based at least partly on Condado’s business model. (Doc. No. 94, PageID# 1003.) Condado’s

business model includes many components, including tangible ones, like décor and recipes, as well

as intangible ones, like restaurant atmosphere and ambiance. (Id.) Barrio alleges that Condado

misappropriated its trade dress (which incorporates these tangible and intangible components) and

sold a duplicate “Barrio 2.0” brand to Beekman. (Doc. No. 85, pageID# 951-52.) Thus, the sales

documents are relevant because they reflect the valuation of Condado’s at-issue business model,

which it allegedly misappropriated from Barrio. (Id.)




                                                  7
 Case: 1:18-cv-02052-PAB Doc #: 98 Filed: 01/28/21 8 of 8. PageID #: 1035




        Further, the Court is not persuaded by Condado’s argument that the sales documents contain

sensitive terms that would be highly prejudicial to Condado if produced to Barrio. (Doc. No. 95,

PageID# 1012.) The Court agrees with the Magistrate Judge’s conclusion that Condado’s production

of the sales documents subject to the parties’ Stipulated Protected Order is not unduly burdensome.

(Doc. No. 94, PageID# 1004.) According to the Stipulated Protected Order, the parties have already

agreed to maintain the confidentiality of certain documents designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER.” (See Doc. No. 42.) Further, the Court also declines

Condado’s request to conduct an in camera review of the sales documents to determine relevancy

before production to Barrio. (Doc. No. 95, PageID# 1012.) As discussed above, the Court is

persuaded that the sales documents are relevant.

IV.     Conclusion

        For all the reasons set forth above, Condado’s Objections (Doc. No. 95) to Magistrate Judge

Baughman’s November 30, 2020 Report and Recommendation are overruled and the Report and

Recommendation is adopted in its entirety. (Doc. No. 94.) Barrio’s Motion to Compel (Doc. No.

85) is granted to the extent that it seeks the “definitive documents consummating the Sale between

Defendants and the Beekman Group, LLC,” and denied to the extent that it seeks “all discussions,

correspondence, presentations and other information provided by Defendants to the Beekman Group,

LLC.”

        IT IS SO ORDERED.


                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: January 28, 2021                                 U. S. DISTRICT JUDGE



                                                   8
